 THE STANDARD REGISTER COMPANYThe Standard Register Company and The DaytonPrinting and Graphic Communications Union, Lo-cal 54, AFL-CIO. Case 9-CA-13400October 29, 1979SUPPLEMENTAL DECISION AND ORDEROn July 3, 1979, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding, finding that Respondent had en-gaged in and was engaging in certain unfair laborpractices in violation of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended, and ordering Respondent to ceaseand desist therefrom and take certain affirmative ac-tion to remedy such unfair labor practices. On July 5.1979, Respondent filed with the United States Courtof Appeals for the Sixth Circuit a petition to reviewthe Board's Order. Thereafter, the Board decided, suasponte, to reconsider its decision in the above case inlight of its Decision in General Knit of California, Inc.,239 NLRB 619 (1978).In the underlying representation proceeding, theBoard, Members Penello and Murphy, with MemberJenkins dissenting in part, overruled Respondent'sobjections to the election held on March 11, 1977,2and to the runoff election held on July 14, 1978. Inoverruling Respondent's objections to the initial elec-tion, the panel majority affirmed the Regional Direc-tor's application of Shopping Kart Food Market, Inc.,228 NLRB 1311 (1977), to Respondent's objections tothe election which were based on alleged misrepresen-tations. On December 6, 1978, the Board issued Gen-eral Knit of California, supra, which reversed ShoppingKart, and reaffirmed the criteria set forth in Holly-wood Ceramics Company, Inc., 140 NLRB 221 (1962),for determining the validity of objections based onalleged misrepresentations. As noted above, theBoard decided to reconsider its Decision and Order inlight of General Knit of California. On August 9, 1979,the Board notified the parties of this action. On Au-gust 27, 1979, Respondent filed a "Statement of Posi-tion In Support of Modification, Suspension or Set-ting Aside of the Board's Decision and Order."Members Penello and Murphy have reconsideredthe entire record in this proceeding and adhere to1243 NLRB 300.2236 NLRB 699 (1978).'239 NLRB 1066 (1978).their position taken in the underlying representationcase that Respondent's objections were without meritand, specifically, that the alleged misrepresentations,even if established, did not warrant setting aside theelection under Shopping Kart, supra. Chairman Fan-ning and Member Truesdale have carefully consid-ered the entire record, including that in the underly-ing representation case, and agree with MembersPenello and Murphy that Respondent's objections arewithout merit. In reaching this result, they find that,under the standards of Hollvwood Ceramics, supra,Respondent's objections do not require either that theelection be set aside or that a hearing be held. Thus,assuming the truth of Respondent's misrepresentationobjections, they find that the Union's statements con-stituted normal election propaganda which was notsubstantially or materially misleading.In view of the foregoing, the Board concludes thatunder either the standards of Shopping Kart, supra,adhered to by Members Penello and Murphy, or thestandards of Hollywood Ceramics, supra, adhered toby Chairman Fanning and Member Truesdale (andconcurred in by Member Jenkins infra), Respondent'sobjections are without merit; that the Union wasproperly certified as the representative of the unit em-ployees; that Respondent's failure and refusal to rec-ognize and bargain with the Union violated the Actas alleged; and that the General Counsel's Motion forSummary Judgment was properly granted. Accord-ingly, the Board reaffirms the initial Decision and Or-der in this case and shall order that Respondent com-ply with the provisions of that Order.4ORDERIt is hereby ordered that the Respondent, TheStandard Register Company, Dayton, Ohio, take thataction ordered in, and otherwise comply with the pro-visions of, the Order in this proceeding issued on July3, 1979, reported at 243 NLRB 300.4 Member Jenkins agrees with Chairman Fanning and Member Truesdalethat the alleged misrepresentations concerning wage rates at other plants arenot objectionable under Hollywood Ceramics, and notes that the Employerconsiders that the Intervenor Union's alleged threat to abandon representa-tion of the employees is not presented at this stage of the proceeding.Member Truesdale indicates that, were the issue before him, he would findwithout ment that portion of Respondent's objections concerning the allegedthreat by the Intervenor Union to abandon representation of the employees,for the reasons previously expressed by Members Penello and Murphy in theBoard's Decision and Direction of Runoff Election. reported at 236 NLRB699 (1978).246 NLRB No. 54317